         Case 1:20-cv-01141-CRC Document 41 Filed 03/04/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                        )
 MAAZ QURESHI, MATTHEW RABINOWITZ,                      )
 and DANISH ARIF, individually and on behalf of         )
 all others similarly situated,                         )    Civ. Action No. 1:20-cv-01141-CRC
                                                        )    Civ. Action No. 1:20-cv-01454-CRC
                               Plaintiffs,              )    Civ. Action No. 1:20-cv-01555-CRC
                                                        )
                        v.                              )
                                                        )
AMERICAN UNIVERSITY,                                    )
                                                        )
                               Defendant.               )
                                                        )
                                                        )

          DEFENDANT’S FIFTH NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant American University provides this submission to notify the Court of decisions

in Doe v. Brown University, No. 20-cv-191, Dkt. 44 (D.R.I. Mar. 4, 2021) (attached as Exhibit

A) and In re Columbia Tuition Refund Action, No. 20-cv-3208, Dkt. 62 (S.D.N.Y. Feb. 26, 2021)

(attached as Exhibit B) that bear on the issues in American’s pending motion to dismiss.

       Doe granted motions to dismiss filed by four different Rhode Island universities based on

tuition, holding that “no plausible reading of the university materials cited by [p]laintiffs gives

rise to enforceable contractual promises.” Ex. A at 10. Certain materials, such as marketing

statements about the schools’ campuses and student life and differences between the schools’ in-

person and online programs, were “vague and more akin to puffery, rather than enforceable

promises.” Id. at 11. American has argued the same. MTD 8-12; MTD Reply 2-5. To the

extent the materials were specific, the court found that to be immaterial, because each of the

defendant universities “explicitly reserved the right to unilaterally alter the administration of

their academic offerings”—just as American has done. Ex. A at 12; MTD 15-16; MTD Reply



                                                  1
         Case 1:20-cv-01141-CRC Document 41 Filed 03/04/21 Page 2 of 3




10-12. Doe also rejected the plaintiffs’ argument that custom gave rise to an obligation in light

of “the unique nature of this moment,” just as American has urged this Court to do. Ex. A at 13;

MTD 11-12; MTD Reply 6. Separately, Doe dismissed the plaintiffs’ unjust enrichment claim

because of their contracts with the universities and because they received the academic credit

they had been promised—again, just as American has argued. Ex. A at 16-18; MTD 21-23;

MTD Reply 16-18. And Doe also dismissed conversion claims for the plaintiffs’ failure to show

a cognizable property interest, which American has argued bars Plaintiffs’ claim here. Ex. A at

18-19; MTD 23-25; MTD Reply 18-21.

       In re Columbia similarly dismissed claims filed against Columbia University based on

the method of instruction “because [the plaintiffs] fail to plead any specific promise by Columbia

to provide exclusively in-person education.” Ex. B at 7. Specifically, the court considered and

rejected the plaintiffs’ argument that such a promise arose from school custom, syllabi,

departmental policies, handbooks, course registration portals, marketing materials, and the fact

that Columbia offers some programs fully online. Id. at 7-10. Some of these materials “merely

memorialize the pre-pandemic practice” without a “guarantee that it would continue

indefinitely”; others were dismissed as “vague,” as “puffery,” or as not saying anything about

instructional method at all. Id. at 7-9. American has argued the same about Plaintiffs’

allegations here. MTD 8-12; MTD Reply 2-5. By way of contrast, in the same order, the court

sustained instructional method claims against Pace University because of an explicit statement in

Pace’s course registration portal that classes designated as being “on-campus” would be “taught

with only traditional in-person, on-campus class meetings.” Ex. B at 10 (emphasis in opinion,

but not in original source). Plaintiffs’ complaint here contains no such allegation of a statement

from American indicating that courses would ever be taught exclusively in-person. See




                                                 2
         Case 1:20-cv-01141-CRC Document 41 Filed 03/04/21 Page 3 of 3




generally Compl. Separately, the court dismissed claims against both schools for unjust

enrichment, conversion, and unfair trade practices based on grounds substantially similar to what

American has argued before this Court. Ex. B at 19-22; MTD 21-28; MTD Reply 16-25.



Dated: March 4, 2021                        Respectfully submitted,


                                            /s/ Alan E. Schoenfeld
                                            Alan E. Schoenfeld (admitted pro hac vice)
                                            WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                            7 World Trade Center
                                            250 Greenwich Street
                                            New York, NY 10007
                                            (212) 937-7294
                                            alan.schoenfeld@wilmerhale.com

                                            Bruce M. Berman (#333948)
                                            WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                            1875 Pennsylvania Avenue NW
                                            Washington, DC 20006
                                            (202) 663-6173
                                            bruce.berman@wilmerhale.com

                                            Attorneys for Defendant American University




                                                3
